Judgment unanimously modified, and, as modified, affirmed, without costs, in accordance with the following memorandum: Claimants appeal from a judgment of the Court of Claims which awarded them $4,560 plus interest for the taking by the State of approximately 774 square feet of land from a parcel consisting of 19,006 square feet *788located on Harlem Road in the Town of Cheektowaga. There is no real dispute in the land value involved in this partial taking but there is an arithmetic error which requires correction. Claimants’ appraiser valued the land appropriated at 85 cents per square foot and to that figure added $200 for blacktop inprovements lost in the taking. The State’s appraiser valued the land at 62lá cents per square foot to which he added $400 for the blacktop improvement loss which in his opinion resulted in direct damages of $865. The court adopted claimants’ per square foot figure for direct damages which totaled $660 but neglected to make an award for the lost blacktop, a loss which both appraisers conceded was compensable, differing only in the amount of the loss. Because the court accepted claimants’ figures on the square foot value on the land appropriated, we conclude that the blacktop omission was a simple oversight and, consistent with the court’s acceptance of claimants’ other valuation on this particular phase of the taking, we modify the award by adding $200 to the court’s award of $660 making the resultant direct damages $860, and, as modified, affirm the judgment. Plaintiffs appeal from the award of consequential damages is without merit and that portion of the award is affirmed. (City of Yonkers v State of New York, 40 NY2d 408.) (Appeal from judgment of Court of Claims —appropriation.) Present—Cardamone, J. P., Simons,. Schnepp, Doerr and Moule, JJ.